OPINION OF THE COURT
CLAUSEN, Chief Judge:
Appellant was found guilty of larceny in accordance with his pleas, and the record was submitted to this Court by appellate defense counsel by a pro forma pleading with no errors being assigned. Our review of the record reveals that the trial judge’s Care1 inquiry comported in every respect with decisional guidelines of the United States Court of Military Appeals. "However, the trial judge’s Green2 inquiry concerning the written guilty plea agreement failed to comply in one respect with the mandate in Green as amplified in King.3 He failed to secure from both counsel that his interpretation of the agreement comported with theirs.
In determining the consequences which must flow from the trial judge’s omission, we are guided by the policies which underlie the Green requirements. As stated by Chief Judge Fletcher in King, supra, the basic policy behind Green was to require the trial judiciary to actively participate in and prepare a record which satisfactorily demonstrates the absence of sub rosa agreements.4 Moreover, the “whole purpose of Green ” was “. . .to insure that the propriety and meaning of the various plea *769bargain provisions would be satisfactorily set forth on the record. . . . ”5
The trial judge’s inquiry in this case makes it clear that the appellant voluntarily and providently entered into the guilty plea agreement and that there were no secret understandings. The agreement itself contains no provisions violating public policy or which would violate anyone’s notions of fundamental fairness. It also is clear that the appellant and the trial judge reached an understanding of the meaning and effect of each and every term of the agreement. In our view, the purpose to be served by asking counsel the comportment question is to assist the trial judge in insuring that the person in the courtroom with the most at stake understands the agreement.
We find a degree of judicial scrutiny of the plea agreement at the trial level such as to enhance public confidence in the plea bargaining process which insured that no secret agreements were left unexposed, and which left no ambiguities unclarified. Accordingly, we find that the mandate of the Court of Military Appeals has been met.
The findings of guilty and the sentence are affirmed.
Senior Judge CARNE, concurs.

. United States v. Care, 18 U.S.C.M.A. 535, 40 C.M.R. 247 (1969).


. United States v. Green, 24 U.S.C.M.A. 299, 52 C.M.R. 10, 1 M.J. 453 (1976).


. United States v. King, 3 M.J. 458 (C.M.A. 1977).


. 3 M.J. 458-9.


. 3 M.J. 458-9 (emphasis in original).